Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


WALGREENS CO.,


                            Appellant,

v.

ISELA QUINTERO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00224-CV

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 2007-5215)



MEMORANDUM OPINION

	Pending before the Court is the joint motion of Appellant, Walgreens Co., and Appellee, Isela
Quintero, to vacate the trial court's judgment and dismiss the underlying case pursuant to Tex. R.
App. P. 42.1 and 43.2 because the parties have settled all matters in controversy.  We grant the
motion, vacate the trial court's judgment, and dismiss the case with prejudice.  Tex. R. App. P. 43.2. 
Pursuant to the parties' agreement, we assess costs and attorneys' fees against the party incurring
same.  See Tex. R. App. P. 42.1(d) (absent agreement of the parties, the court will tax costs against
the appellant).

						GUADALUPE RIVERA, Justice
July 29, 2011

Before Chew, C.J., McClure, and Rivera, JJ.